Order filed January 14, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00971-CR
                               NO. 14-12-01011-CR
                                   ____________

             FRANKIE RAYSHAWN HILL-TURNER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


              On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
          Trial Court Cause Nos. 10-DCR-056063 & 10-DCR-056064

                                      ORDER

      Appellant was convicted by a jury of murder in appellate cause number 14-
12-00971-CR, and aggravated robbery in appellate cause number 14-12-01011-
CR. Appellant filed a brief on July 29, 2013, in which his sole issue contends the
evidence is insufficient to support the jury’s implicit rejection that appellant acted
in self defense when he shot the complainants.

      The record reflects that the court did not instruct the jury on self-defense in
the aggravated robbery case as it did in the murder case. Appellant has not raised a
separate issue challenging his conviction for aggravated robbery in cause number
14-12-01011-CR. Counsel’s failure to raise any issues addressing the aggravated
robbery conviction without following the procedures of Anders v. California, 386
U.S. 738, 742–44 (1967) deprives appellant of effective assistance of counsel.

      To provide appellant with the effective assistance of counsel on appeal, it is
ORDERED that appellant’s counsel, Mandy Miller, file an amended brief in
compliance with the appellate rules and the Anders procedure in this court on or
before February 14, 2014.

                                             PER CURIAM